Exhibit 10.24

FOURTH AMENDMENT TO

EMPLOYMENT AGREEMENT

This Fourth Amendment to Employment Agreement (the “Amendment”), dated April 6,
2009, is between AuthenTec, Inc., a Delaware corporation (the “Company”), and
Frederick R. Jorgenson (“Employee”) and modifies that Employment Agreement
entered into between the parties and having an effective date of November 13,
2006, as amended on January 20, 2007, June 7, 2007, and January 1, 2009 (the
“Agreement”). The Company and Employee agree as follows:

1. Paragraph 2.(b)(ii)(B)(III) is deleted from the Agreement in its entirety and
replaced with:

 

  “(III) If, employment is terminated Without Cause by the Company or for Good
Reason by the Player at any time after the date hereof, and within twelve
(12) months after a Change in Control, then Player is entitled to additional
vesting of all Equity Awards granted to the Player under each stock incentive
plan of the Company, such vesting shall be credited as of the date of employment
termination such that Player will vest with respect to that number of additional
shares that would have vested through the second anniversary of the Change of
Control. For example, if Player is terminated within six months of the Change of
Control, then Player’s Equity Awards would vest with respect to an additional 18
months.

The Equity Awards so vested shall remain exercisable until the later of (i) 90
days after the date the exercise period otherwise terminates or (ii) December 31
of the year in which the exercise period otherwise would terminate; provided,
however, that to the extent any Equity Awards are “incentive stock options”,
such options shall cease to be “incentive stock options”. Notwithstanding the
foregoing, no Equity Award may be exercised after the end of the original
maximum term of the Equity Award. The parties acknowledge and agree that this
letter serves to amend the applicable Equity Award grant agreements to comport
with the provisions set forth herein.

Notwithstanding anything in this letter agreement to the contrary, if the Player
remains in the continuous employment of the Company for a period of twelve
(12) months following a Change of Control, Player shall be entitled at such time
to an additional twelve (12) months of vesting of all Equity Awards granted to
Player under each stock incentive plan of the Company.”

2. The following paragraph will be inserted as a new Paragraph 2.(b)(iii)(E):

 

  “(E) “Equity Award” means any option, stock appreciation right, restricted
stock, restricted stock unit, performance share or performance unit award or
other award with respect to shares of the capital stock of the Company granted
to you by the Company prior to a Change in Control, including any such award
which is assumed or continued by, or for which a replacement award is
substituted by, any successor to the Company in connection with the Change in
Control.”

3. Except as specifically amended by this Amendment, the Agreement shall remain
in full force and effect. On and after the date hereof, each reference in the
Agreement to “this Agreement,” “herein,” “hereunder” or words of similar import
shall mean and be a reference to the Agreement as amended by this Amendment.

4. This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to conflict of law rules of such state.

5. This Amendment may be executed in two or more counterparts (including by
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the date first written above.

 

THE COMPANY     EMPLOYEE   AuthenTec, Inc.       By:  

/s/ F. Scott Moody

   

/s/ Frederick R. Jorgenson

  Name:   F. Scott Moody     Frederick R. Jorgenson   Title:   Chief Executive
Officer      